     Case 2:19-cv-00645-DDP-SS Document 1 Filed 01/28/19 Page 1 of 14 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Meghan E. George (SBN 274525)
 2   Adrian R. Bacon (SBN 280332)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 877-206-4741
 6
     Fax: 866-633-0228
     tfriedman@toddflaw.com
 7   mgeorge@toddflaw.com
 8   abacon@toddflaw.com
     Attorneys for Plaintiff
 9
10                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
11
12   VAHE MESSERLIAN, individually ) Case No.
13   and on behalf of all others similarly )
     situated,                             ) CLASS ACTION
14                                         )
15   Plaintiff,                            ) COMPLAINT FOR VIOLATIONS
                                           ) OF:
16
            vs.                            )
17                                         ) 1. NEGLIGENT VIOLATIONS OF
                                                THE TELEPHONE CONSUMER
18                                         )    PROTECTION ACT [47 U.S.C.
     AT&T TELEHOLDINGS, INC.;              )    §227 ET SEQ.]
19   DOES 1 through 10, inclusive,         ) 2. WILLFUL VIOLATIONS OF THE
                                                TELEPHONE CONSUMER
20                                         )    PROTECTION ACT [47 U.S.C.
     Defendant(s).                         )    §227 ET SEQ.]
21
                                           )
22                                         ) DEMAND FOR JURY TRIAL
23         Plaintiff, VAHE MESSERLIAN (“Plaintiff”), on behalf of himself and all
24   others similarly situated, alleges the following upon information and belief based
25   upon personal knowledge:
26                              NATURE OF THE CASE
27         1.    Plaintiff brings this action for himself and others similarly situated
28   seeking damages and any other available legal or equitable remedies resulting from


                                 CLASS ACTION COMPLAINT
                                            -1-
     Case 2:19-cv-00645-DDP-SS Document 1 Filed 01/28/19 Page 2 of 14 Page ID #:2




 1   the illegal actions of AT&T TELEHOLDINGS, INC.; (“Defendant”), in
 2   negligently, knowingly, and/or willfully contacting Plaintiff via “telephone
 3   facsimile machine” in violation of the Telephone Consumer Protection Act, 47.
 4   U.S.C. § 227 et seq. (“TCPA”), thereby causing Plaintiff and all others similarly
 5   situated to incur the costs of receiving unsolicited advertisement messages via
 6   “telephone facsimile machines” and invading their privacy.
 7                              JURISDICTION & VENUE
 8         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 9   a resident of California, seeks relief on behalf of a Class, which will result in at
10   least one class member belonging to a different state than that of Defendant, a
11   company with its principal place of business and State of Incorporation in Delaware
12   state. Plaintiff also seeks up to $1,500.00 in damages for each call in violation of
13   the TCPA, which, when aggregated among a proposed class in the thousands,
14   exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
15   diversity jurisdiction and the damages threshold under the Class Action Fairness
16   Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
17         3.     Venue is proper in the United States District Court for the Central
18   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
19   business within the state of California and Plaintiff resides within this District.
20                                        PARTIES
21         4.     Plaintiff, VAHE MESSERLIAN (“Plaintiff”), is a natural person

22   residing in Los Angeles County, California and is a “person” as defined by 47

23   U.S.C. § 153 (39).

24
           5.     Defendant, AT&T TELEHOLDINGS, INC.; (“Defendant” or

25
     “DEFENDANT”), is a marketer of medical products, and is a “person” as defined

26
     by 47 U.S.C. § 153 (39).

27
           6.     The above named Defendant, and its subsidiaries and agents, are
     collectively referred to as “Defendants.” The true names and capacities of the
28



                                   CLASS ACTION COMPLAINT
                                              -2-
     Case 2:19-cv-00645-DDP-SS Document 1 Filed 01/28/19 Page 3 of 14 Page ID #:3




 1   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 2   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 3   names. Each of the Defendants designated herein as a DOE is legally responsible
 4   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 5   Complaint to reflect the true names and capacities of the DOE Defendants when
 6   such identities become known.
 7          7.     Plaintiff is informed and believes that at all relevant times, each and
 8   every Defendant was acting as an agent and/or employee of each of the other
 9   Defendants and was acting within the course and scope of said agency and/or
10   employment with the full knowledge and consent of each of the other Defendants.
11   Plaintiff is informed and believes that each of the acts and/or omissions complained
12   of herein was made known to, and ratified by, each of the other Defendants.
13                              FACTUAL ALLEGATIONS
14          8.     Beginning on or around November 14, 2018, Defendant contacted
15   Plaintiff on his telephone facsimile numbers ending in -8480, in an effort to sell or
16   solicit its services.
17          9.     Defendant contacted Plaintiff, by sending a facsimile transmission,
18   between on or around November 14, 2018 in an effort to solicit its customer’s
19   business.
20          10.    A true and correct copy of the fax, sent by Defendant to Plaintiff, are
21   attached hereto as “Exhibit A.”

22          11.    Defendant’s messages constituted “telephone solicitation” as defined

23   by the TCPA, 47 U.S.C. § 227(a)(4) and “unsolicited advertisement” as defined by

24
     the TCPA, 47 U.S.C. § 227(a)(5).

25
            12.    Defendant used an “telephone facsimile machine” as defined by 47

26
     U.S.C. § 227(a)(3) to place its calls to Plaintiff seeking to sell or solicit its

27
     customer’s business services.
            13.    The owner of Mr. Right Construction, the service that AT&T
28



                                   CLASS ACTION COMPLAINT
                                              -3-
     Case 2:19-cv-00645-DDP-SS Document 1 Filed 01/28/19 Page 4 of 14 Page ID #:4




 1   Teleholdings, Inc. is soliciting, stated that his fax blasting services were provided
 2   by AT&T Phone for Business.
 3         14.    Customer support at AT&T Phone for Business also confirmed that
 4   customers can pay for fax services, e.g. 300 faxes for $10.00 per month, 600 faxes
 5   for $20.00 per month, etc.
 6         15.    Defendant’s calls constituted calls that were not for emergency
 7   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 8         16.    Defendant’s calls were placed to telephone facsimile numbers
 9   assigned to a telephone service for which Plaintiff incurs a charge for incoming
10   messages.
11         17.    Plaintiff is not a customer of Defendant’s services and has never
12   provided any personal information, including his telephone facsimile number(s), to
13   Defendant for any purpose whatsoever. Accordingly, Defendant never received
14   Plaintiff’s “prior express consent” to receive calls using a telephone facsimile
15   machine pursuant to 47 U.S.C. § 227(b)(1)C).
16         18.    Furthermore, the messages that Defendant sent to Plaintiff lacked the
17   “opt-out” notice pursuant to 47 U.S.C. § 227(b)(2)(D).
18         19.
19                                CLASS ALLEGATIONS
20                                       THE CLASS
21         20.    Plaintiff brings this action on behalf of himself and all others similarly

22   situated, as a member of the proposed class (hereafter “The Class”) defined as

23   follows:

24
                  All persons within the United States who received any
25                telephone facsimile messages from Defendant to said
26                person’s telephone facsimile number made through the
                  use of any telephone facsimile machine and such person
27
                  had not previously consented to receiving such messages
28                and such messages did not contain any opt-out notice


                                  CLASS ACTION COMPLAINT
                                             -4-
     Case 2:19-cv-00645-DDP-SS Document 1 Filed 01/28/19 Page 5 of 14 Page ID #:5




 1                within the four years prior to the filing of this Complaint

 2
           21.    Plaintiff represents, and is a member of, The Class, consisting of All
 3
     persons within the United States who received any telephone facsimile messages
 4
     from Defendant to said person’s telephone facsimile number made through the use
 5
     of any telephone facsimile machine and such person had not previously not
 6
     provided their telephone facsimile number to Defendant within the four years prior
 7
     to the filing of this Complaint, nor did the telephone facsimile message contain an
 8
     opt-out notice.
 9
           22.    Defendant, its employees and agents are excluded from The Class.
10
     Plaintiff does not know the number of members in The Class, but believes the Class
11
     members number in the thousands, if not more. Thus, this matter should be certified
12
     as a Class Action to assist in the expeditious litigation of the matter.
13
           23.    The Class is so numerous that the individual joinder of all of its
14
     members is impractical. While the exact number and identities of The Class
15
     members are unknown to Plaintiff at this time and can only be ascertained through
16
     appropriate discovery, Plaintiff is informed and believes and thereon alleges that
17
     The Class includes thousands of members. Plaintiff alleges that The Class members
18
     may be ascertained by the records maintained by Defendant.
19
           24.    Plaintiff and members of The Class were harmed by the acts of
20
     Defendant in at least the following ways: Defendant illegally contacted Plaintiff
21
     and Class members via their telephone facsimile numbers thereby causing Plaintiff
22
     and Class members to incur certain charges or reduced telephone facsimile time for
23
     which Plaintiff and Class members had previously paid by having to retrieve or
24
     administer messages left by Defendant during those illegal calls, and invading the
25
     privacy of said Plaintiff and Class members.
26
           25.    Common questions of fact and law exist as to all members of The
27
     Class which predominate over any questions affecting only individual members of
28
     The Class. These common legal and factual questions, which do not vary between


                                   CLASS ACTION COMPLAINT
                                              -5-
     Case 2:19-cv-00645-DDP-SS Document 1 Filed 01/28/19 Page 6 of 14 Page ID #:6




 1   Class members, and which may be determined without reference to the individual
 2   circumstances of any Class members, include, but are not limited to, the following:
 3
 4
           a.     Whether, within the four years prior to the filing of this Complaint,
                  Defendant sent telephone facsimile messages (other than for
 5                emergency purposes or made with the prior express consent of the
 6                called party and with an opt-out notice contained in the messages) to
                  a Class member using any telephone facsimile machine to any
 7
                  telephone number assigned to a telephone facsimile service;
 8         b.     Whether Plaintiff and the Class members were damaged thereby, and
                  the extent of damages for such violation; and
 9
           c.     Whether Defendant should be enjoined from engaging in such conduct
10                in the future.
11
12         26.    As a person who received numerous messages from Defendant using

13
     a telephone facsimile machine, without Plaintiff’s prior express consent, Plaintiff

14
     is asserting claims that are typical of The Class.

15
           27.    Plaintiff will fairly and adequately protect the interests of the members

16
     of The Class. Plaintiff has retained attorneys experienced in the prosecution of
     class actions.
17
           28.    A class action is superior to other available methods of fair and
18
     efficient adjudication of this controversy, since individual litigation of the claims
19
     of all Class members is impracticable. Even if every Class member could afford
20
     individual litigation, the court system could not. It would be unduly burdensome
21
     to the courts in which individual litigation of numerous issues would proceed.
22
     Individualized litigation would also present the potential for varying, inconsistent,
23
     or contradictory judgments and would magnify the delay and expense to all parties
24
     and to the court system resulting from multiple trials of the same complex factual
25
     issues. By contrast, the conduct of this action as a class action presents fewer
26
     management difficulties, conserves the resources of the parties and of the court
27
     system, and protects the rights of each Class member.
28



                                   CLASS ACTION COMPLAINT
                                              -6-
     Case 2:19-cv-00645-DDP-SS Document 1 Filed 01/28/19 Page 7 of 14 Page ID #:7




 1         29.     The prosecution of separate actions by individual Class members
 2   would create a risk of adjudications with respect to them that would, as a practical
 3   matter, be dispositive of the interests of the other Class members not parties to such
 4   adjudications or that would substantially impair or impede the ability of such non-
 5   party Class members to protect their interests.
 6         30.     Defendant has acted or refused to act in respects generally applicable
 7   to The Class, thereby making appropriate final and injunctive relief with regard to
 8   the members of the California Class as a whole.
 9                                    THE SUB-CLASS
10         31.     The class Plaintiff seeks to represent the (the “Sub-Class”) is defined
11   as follows:
12                 All persons within the State of California who received
13                 any telephone facsimile messages from Defendant to
14                 said person’s telephone facsimile number made through
15                 the use of any telephone facsimile machine and such
16                 person had not previously consented to receiving such
17                 messages and such messages did not contain any opt-out
18                 notice within the four years prior to the filing of this
19                 Complaint.
20         32.     As used herein, the term “Sub-Class Members” shall mean and refer
21   to the member of the Sub-Class described above.

22         33.     Excluded from the Sub-Class are Defendant, its affiliates, employees,

23   agents, attorneys, and the Court.

24
           34.     Plaintiff reserves the right to amend the Sub-Class and to add

25
     additional subclasses, if discovery and further investigation reveals such warranted

26
     action.

27
           35.     Upon information and belief, the proposed Sub-Class is composed of
     thousands of persons. The members of the Sub-Class are so numerous that joinder
28



                                   CLASS ACTION COMPLAINT
                                              -7-
     Case 2:19-cv-00645-DDP-SS Document 1 Filed 01/28/19 Page 8 of 14 Page ID #:8




 1   of all members would be unfeasible and impractical.
 2         36.    No violations alleged in this complaint are contingent on any
 3   individualized interaction of any kind between the Sub-Class members and
 4   Defendant.
 5         37.    Rather, all claims in this matter arise from the identical facsimile
 6   transmissions the Sub-Class received from Defendant.
 7         38.    There are common questions of law and fact as to the FAL Class
 8   Members that predominate over questions affecting only individual members,
 9   including but not limited to:
10
                  a. Whether, within the four years prior to the filing of this Complaint,
11
                     Defendant sent telephone facsimile messages (other than for
12                   emergency purposes or made with the prior express consent of the
13                   called party and with an opt-out notice contained in the messages)
                     to a Class member using any telephone facsimile machine to any
14                   telephone number assigned to a telephone facsimile service;
15                b. Whether Plaintiff and the Sub-Class members were damaged
                     thereby, and the extent of damages for such violation; and
16
                  c. Whether Defendant should be enjoined from engaging in such
17                   conduct in the future.
18
19         39.    As a person who received numerous messages from Defendant using
20   a telephone facsimile machine, without Plaintiff’s prior express consent, Plaintiff
21   is asserting claims that are typical of The Sub-Class.
22         40.    Plaintiff will fairly and adequately protect the interests of the members
23   of The Sub-Class. Plaintiff has retained attorneys experienced in the prosecution
24   of class actions.
25         41.    A class action is superior to other available methods of fair and
26   efficient adjudication of this controversy, since individual litigation of the claims
27   of all Sub-Class members is impracticable. Even if every Sub-Class member could
28   afford individual litigation, the court system could not. It would be unduly


                                     CLASS ACTION COMPLAINT
                                                -8-
     Case 2:19-cv-00645-DDP-SS Document 1 Filed 01/28/19 Page 9 of 14 Page ID #:9




 1   burdensome to the courts in which individual litigation of numerous issues would
 2   proceed. Individualized litigation would also present the potential for varying,
 3   inconsistent, or contradictory judgments and would magnify the delay and expense
 4   to all parties and to the court system resulting from multiple trials of the same
 5   complex factual issues. By contrast, the conduct of this action as a class action
 6   presents fewer management difficulties, conserves the resources of the parties and
 7   of the court system, and protects the rights of each Sub-Class member.
 8         42.    The prosecution of separate actions by individual Sub-Class members
 9   would create a risk of adjudications with respect to them that would, as a practical
10   matter, be dispositive of the interests of the other Sub-Class members not parties to
11   such adjudications or that would substantially impair or impede the ability of such
12   non-party Sub-Class members to protect their interests.
13         43.    Defendant has acted or refused to act in respects generally applicable
14   to The Sub-Class, thereby making appropriate final and injunctive relief with
15   regard to the members of the Sub-Class as a whole
16
17                            FIRST CAUSE OF ACTION
18          Negligent Violations of the Telephone Consumer Protection Act
19                                 47 U.S.C. §227 et seq.
20         44.    Plaintiff hereby incorporates by reference the allegations contained
21   in this complaint.

22         45.    The foregoing acts and omissions of Defendant constitute numerous

23   and multiple negligent violations of the TCPA, including but not limited to each

24
     and every one of the above cited provisions of 47 U.S.C. § 227 et seq.

25
           46.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et

26
     seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory

27
     damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
           47.    Plaintiff and the Class members are also entitled to and seek
28



                                  CLASS ACTION COMPLAINT
                                             -9-
     Case 2:19-cv-00645-DDP-SS Document 1 Filed 01/28/19 Page 10 of 14 Page ID #:10




 1    injunctive relief prohibiting such conduct in the future.
 2                             SECOND CAUSE OF ACTION
 3    Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 4                                   47 U.S.C. §227 et seq.
 5            48.   Plaintiff hereby incorporates by reference the allegations contained
 6    in this complaint.
 7            49.   The foregoing acts and omissions of Defendant constitute numerous
 8    and multiple knowing and/or willful violations of the TCPA, including but not
 9    limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
10    seq.
11            50.   As a result of Defendant’s knowing and/or willful violations of 47
12    U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
13    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
14    § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
15            51.   Plaintiff and the Class members are also entitled to and seek
16    injunctive relief prohibiting such conduct in the future.
17                              THIRD CAUSE OF ACTION
18           For Violation of California Business & Professions Code § 17538.43
19            52.   Plaintiff hereby incorporates by reference the allegations contained
20    in this complaint.
21            53.   California Business & Professions Code § 17538.43(b)(1) provides

22    as follows:

23                  “It is unlawful for a person or entity, if either the person

24
                    or entity or the recipient is located within California, to

25
                    use any telephone facsimile machine, computer, or other

26
                    device to send, or cause another person or entity to use

27
                    such a device to send, an unsolicited advertisement to a
                    telephone facsimile machine.”
28



                                    CLASS ACTION COMPLAINT
                                              -10-
     Case 2:19-cv-00645-DDP-SS Document 1 Filed 01/28/19 Page 11 of 14 Page ID #:11




 1          54.    The term “unsolicited advertisement” as defined by Cal. Bus. & Prof.
 2    Code § 17538.43 means: “any material advertising the commercial availability or
 3    quality of any property, goods, or services that is transmitted to any person or
 4    entity without that person’s or entity’s prior express invitation or permission.”
 5          55.    Through the use of telephone facsimile machine(s), computer(s), and
 6    or other devices, Defendants sent or caused to be sent to the telephone facsimile
 7    number(s) of Plaintiff and the Sub-Class one or more unsolicited advertisements.
 8          56.    The faxes sent or caused to be sent by Defendant to Plaintiff and the
 9    Sub-Class constitute “unsolicited advertisements as defined by Cal. Bus. & Prof.
10    Code § 17538.43. Each such fax advertised the commercial availability of services
11    provided by the Defendant.
12          57.    Through their conduct, Defendants violated Cal. Bus. & Prof. Code
13    §17538.43, which prohibits the sending of unsolicited fax advertisements if either
14    the person or entity or the recipient is located within California.
15          58.    Accordingly, under Cal. Bus. & Prof. Code §17538.43, Defendants
16    are liable to Plaintiff and the Subclass in the statutory damage amount of $500 per
17    each unsolicited fax advertisement sent, and, in the event it is found by a trier of
18    fact that Defendants’ violations were willful or knowing, Defendants are liable to
19    Plaintiff and the Subclass for treble damages of up to $1500 per each unsolicited
20    fax advertisement sent. Cal. Bus. & Prof. Code §17538.43 provides that these
21    remedies may be recovered “[i]n addition to any other remedy provided by law,

22    including a remedy provided by the Telephone Consumer Protection Act (47

23    U.S.C. § 227 et seq.).”

24
                                   PRAYER FOR RELIEF

25
      WHEREFORE, Plaintiff requests judgment against Defendant for the following:

26
                                FIRST CAUSE OF ACTION

27
             Negligent Violations of the Telephone Consumer Protection Act
                                    47 U.S.C. §227 et seq.
28



                                    CLASS ACTION COMPLAINT
                                              -11-
     Case 2:19-cv-00645-DDP-SS Document 1 Filed 01/28/19 Page 12 of 14 Page ID #:12




 1               As a result of Defendant’s negligent violations of 47 U.S.C.
 2               §227(b)(1), Plaintiff and the Class members are entitled to and
 3               request $500 in statutory damages, for each and every violation,
 4               pursuant to 47 U.S.C. 227(b)(3)(B); and
 5               Any and all other relief that the Court deems just and proper.
 6
 7                             SECOND CAUSE OF ACTION
 8    Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 9                                47 U.S.C. §227 et seq.
10               As a result of Defendant’s willful and/or knowing violations of 47
11               U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
12               and request treble damages, as provided by statute, up to $1,500, for
13               each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
14               U.S.C. §227(b)(3)(C); and
15               Any and all other relief that the Court deems just and proper.
16                             THIRD CAUSE OF ACTION
17        For Violation of California Business & Professions Code § 17538.43
18               As a result of Defendant’s willful and/or knowing violations of Cal.
19               Bus. & Prof. Code §17538.43, Plaintiff and the Sub-Class members
20               are entitled to and request treble damages, as provided by statute, up
21               to $1,500, for each and every violation, pursuant to Cal. Bus. & Prof.

22               Code §17538.43; and

23               Any and all other relief that the Court deems just and proper.

24
                                    JURY DEMAND

25
           1.    Pursuant to the Seventh Amendment to the Constitution of the United

26
                 States of America, Plaintiff reserves their right to a jury on all issues

27
                 so triable.

28



                                  CLASS ACTION COMPLAINT
                                            -12-
     Case 2:19-cv-00645-DDP-SS Document 1 Filed 01/28/19 Page 13 of 14 Page ID #:13




 1         Respectfully Submitted this 28th day of January, 2019.
 2
 3                            LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4
                                   By: /s Todd M. Friedman
                                       Todd M. Friedman
 5                                     Law Offices of Todd M. Friedman
 6                                     Attorney for Plaintiff
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                           -13-
     Case 2:19-cv-00645-DDP-SS Document 1 Filed 01/28/19 Page 14 of 14 Page ID #:14




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                 Exhibit A
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                CLASS ACTION COMPLAINT
                                          -14-
